Title: To Thomas Jefferson from Anonymous, 7 June 1822
From: Anonymous
To: Jefferson, Thomas

To Mr Jefferson.June 7. 1822.There is scarcely a young man in this United States, who is now desirous of having among his future recollections, that he has shown some mark of respect to the Patriot and Sage of Monticello. the person who takes the liberty of presenting to Mr Jefferson the accompanying little work, does it with no other view; and only regrets that his humble character + name obliges him to do it thus anonymously.It is not expected that the eye of aged wisdom will dwell even for a moment upon this simple text; but the illustrations; sanctioned by a known and respectable name, may afford some gratification to a mind, which has been accustomed in earlier years, to investigate the condition of our aborigines, with a deep & philanthropic interest.most respectfully written, with an earnest prayer for Mr Jefferson’s continued health and happiness.